43 F.3d 712
310 U.S.App.D.C. 61
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.PAGING ASSOCIATES, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee.
No. 93-1454.
United States Court of Appeals, District of Columbia Circuit.
Nov. 18, 1994.

Before:  SILBERMAN, BUCKLEY, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on an appeal from an an order of the Federal Communications Commission, and was briefed and argued by counsel.  While the issues presented occasion no need for a published opinion, they have been accorded full consideration by the Court.  See D.C.Cir.R. 36(b).  On consideration thereof, it is


2
ORDERED and ADJUDGED, by this Court, that the order of the Federal Communications Commission is hereby affirmed, substantially for the reasons set forth in the Commission's Memorandum and Order, 8 F.C.C.Rcd 4167 (1993).  The Commission acted reasonably in waiving its load study requirements and in determining that Page America's application for the the 454.600 MHz frequency in Meriden, CT, did not violate the FCC's rule against repetitious applications.  The Commission also reasonably found that Page America did not violate the FCC's ex parte rules by not serving a copy of its letter requesting dismissal of its 454.525 MHz application on Paging Associates.  It is


3
FURTHER ORDERED, by this Court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 41(a)(1).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.